                  IN THE UNITED STATES DISTRICT COURT FOR THE
                          MIDDLE DISTRICT OF TENNESSEE
                               NASHVILLE DIVISION

COURTNEY CATES et al,                            )
                                                 )
         Plaintiff,                              )
                                                 )
v.                                               )        NO. 3:16-cv-00008
                                                 )
CRYSTAL CLEAR TECHNOLOGIES,                      )        JUDGE CAMPBELL
LLC, et al,                                      )        MAGISTRATE JUDGE FRENSLEY
                                                 )
         Defendants.                             )

                                            ORDER

        The Court having been advised that this action has been settled, the action is dismissed

without prejudice to the right, upon good cause shown within ninety (90) days, to reopen the action

if the settlement is not consummated. Within this ninety day period, the parties may submit a

proposed agreed order of compromise and dismissal.

        It is so ORDERED.

                                                     ____________________________________
                                                     WILLIAM L. CAMPBELL, JR.
                                                     UNITED STATES DISTRICT JUDGE




     Case 3:16-cv-00008 Document 127 Filed 11/26/18 Page 1 of 1 PageID #: 1973
